Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Mourou et al. in U.S. Patent Application Publication No. 2013/0273264 discloses embedding an induction heater (see figure 4 and paragraph 28).  El-Wardany et al. in U.S. Patent Application Publication No. 2014/0255198 applies different energy densities to form a turbine disk (see paragraph 55).  Fong in U.S. Patent Application Publication No. 2018/0050422 discloses energy of different power levels to different areas of a layer (see abstract and figure 7). Saini in U.S. Patent Application Publication No. 2018/0272406 discloses a mold assembly for a hot stamping die with a removable channel insert.  None of the references of record discloses or suggests, alone or in combination, “A  method of manufacturing a mold including a cooling passage inside therein, the method comprising the processes of:  … irradiating an opening part of the recessed groove with a first laser at a first output and a first energy density, the first laser being set in such a way that the channel member is prevented from being damaged, thereby performing a first build-up welding on a part in the vicinity of the opening part of the recessed groove; and irradiating a region on a surface of the mold body including a region where the first build-up welding has been performed with a second laser at a second output that is higher than the first output and a second energy density that is lower than the first energy density, the second laser being set in such a way that a build-up speed becomes higher than in a case in which the 15 first laser is applied, thereby performing a second build-up welding on a region on the surface of the mold body including the region where the first build-up welding has been performed.”. Dependent claims 2-4 are allowable for at least the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on  571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761